Citation Nr: 0806101	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
congenital heart disease (atrial septal defect).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of pleurisy.  

3.  Entitlement to service connection for pulmonary tract, 
lung, and chest disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to May 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Based on a January 2008 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The issues of entitlement to service connection for 
congenital heart disease (atrial septal defect), residuals of 
pleurisy, and pulmonary tract, lung, and chest disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  In a December 2002 rating decision, the RO reopened the 
veteran's claim of service connection for congenital heart 
disease (atrial septal defect) based on private medical 
evidence showing that the veteran was being followed for 
hypertension, a history of chronic atrial fibrillation, and 
mild congestive heart failure; however, the RO denied the 
claim because the condition was considered a congenital or 
developmental defect which was unrelated to service and not 
subject to service connection.  The RO also reasoned that 
there was no evidence that the veteran's heart condition 
permanently worsened as a result of service.  The veteran did 
not perfect his appeal of the December 2002 rating decision 
and it became final.  

3.  In a December 2002 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of service connection for 
residuals of fibrinous pleurisy.  The RO explained that the 
veteran had neither submitted or identified any medical 
evidence showing current, chronic residuals of pleurisy nor 
was there any medical evidence to show chronic residuals in 
the claims file.  The veteran did not perfect his appeal of 
the December 2002 rating decision and it became final.    

4.  Evidence received subsequent to the December 2002 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claims, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 2002 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2002).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for congenital 
heart disease is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 
(2007).  

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
pleurisy is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

As the veteran's claims of entitlement to service connection 
for congenital heart disease (atrial septal defect) and 
residuals of pleurisy are found to be reopened by way of the 
submission of new and material evidence, the Board notes that 
no further notification or assistance is necessary to develop 
facts pertinent to those claims.    


II.	New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claims for 
entitlement to service connection was initiated in October 
2004, the revised definition of "new and material evidence" 
is applicable to his claims.

Analysis 

The veteran originally filed a claim for service connection 
of heart disease in June 1946.  In a March 1947 decision, the 
RO denied the veteran's claim for service connection of heart 
disease because the December 1946 medical examination showed 
no current heart or pulmonary disability and the congenital 
heart disease noted in service was a condition in the nature 
of a constitutional or developmental abnormality and not a 
disability within the meaning of Title I.  

The veteran originally filed a claim for service connection 
of residuals of pleurisy in May 1993.  In an October 1993 
rating decision, the RO denied the veteran's claim because 
the service medical records did not show any findings 
indicating residuals after treatment for acute pleurisy in 
May 1945 and there was no medical evidence subsequent to 
release from service showing residuals of pleurisy.  

In September 2002, the veteran requested to reopen his claim 
for a heart condition and fibrinous pleurisy.  In the 
December 2002 rating decision, the RO reopened the veteran's 
claim of service connection for congenital heart disease 
(atrial septal defect) based on private medical evidence 
showing that the veteran was being followed for hypertension, 
a history of chronic atrial fibrillation, and mild congestive 
heart failure.  However, the RO denied service connection for 
congenital heart disease to include on the basis of 
aggravation by pleurisy or catarrhal fever because the 
condition was considered a congenital or developmental defect 
which was unrelated to service and not subject to service 
connection.  The RO further reasoned that there was no 
evidence that the veteran's heart condition permanently 
worsened as a result of service.  In addition, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for residuals of fibrinous pleurisy because the veteran had 
not submitted or identified any medical evidence showing 
current, chronic residuals of pleurisy and there was no 
medical evidence to show chronic residuals in the claims 
file.  The veteran received notification of the denial of his 
claim and was advised regarding his appellate rights in 
December 2002 correspondence; however, the veteran did not 
perfect his appeal of the decision and it became final.  The 
Board notes that the evidence considered by the RO prior to 
rendering its December 2002 rating decision included the 
veteran's service medical records, the December 1946 VA 
medical examination reports, VA clinical records covering the 
period from June 1948 to July 1948, private medical records 
dated from July 1973 to September 2002, and several written 
statements from the veteran and/or his representative from 
1947 to 2002.    
The evidence associated with the claims folder since December 
2002 consists of the March 2003 and September 2004 letters 
written by the veteran's private physician (M.C.L., M.D.), 
written statements from the veteran's former supervisors 
received in November 2004, written statements from the 
veteran's sister-in-law and friend received in October 2004, 
a November 2005 letter written by a private cardiothoracic 
surgeon (W.L.F., M.D., FACS), the April 2006 VA medical 
opinion by a pulmonologist (J.P.A. IV, MD), the January 2008 
Travel Board hearing transcript, and numerous written 
statements from the veteran dated from November 2002 to 
January 2008.  As the aforementioned evidence was not 
previously considered by VA prior to the December 2002 
decision, it qualifies as "new" evidence.  

The Board further finds that material evidence has been 
associated with the claims folder since the December 2002 
rating decision.  Specifically, a private cardiothoracic 
surgeon wrote in November 2005 correspondence that he 
reviewed the veteran's records and concluded that the 
veteran's current and past respiratory problems were likely 
exacerbated by service.  The surgeon explained that the 
veteran's chronic respiratory problems were likely 
exacerbated by pneumonia and other illnesses contracted 
during the veteran's time in service.  While the surgeon 
noted that the veteran's congenital heart defect would not 
have been caused by any experiences he had in service, he 
concluded that it did predispose the veteran to develop 
respiratory illnesses more easily during that time.  In 
addition, the April 2006 VA examination report contains a 
medical opinion by a VA pulmonologist regarding the 
relationship between the veteran's respiratory problems and 
his congenital heart disease and his period of active service 
that was based on review of the veteran's claims folder.   

Thus, the evidence received subsequent to the December 2002 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claims because it contains competent medical opinions 
regarding the relationship between the veteran's respiratory 
and heart problems and the symptoms shown by the veteran in 
service.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claims of service 
connection for congenital heart disease and service 
connection for residuals of pleurisy are reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for congenital 
heart disease (atrial septal defect) is reopened.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of 
pleurisy is reopened.  



REMAND

After careful review of the record, the Board finds that a 
remand for further development is necessary before proceeding 
to adjudicate the merits of the veteran's claims.

In the present case, the record clearly shows that the 
veteran has a history of cardiovascular and respiratory 
problems; however, it is unclear what the veteran's current 
respiratory and cardiovascular disorders are.  The most 
recent treatment records contained in the claims folder are 
dated in September 2002, which is over five years ago and 
approximately two years before the veteran filed his claim 
initiating the current appeal.  Although the April 2006 VA 
pulmonologist noted that the veteran's medical history was 
significant for various cardiovascular disorders, his 
notations were based solely on review of the clinical 
documentation contained in the claims folder and not an 
examination of the veteran.  It is also observed that the 
November 2005 cardiothoracic surgeon only generally referred 
to the veteran's chronic respiratory problems and did not 
specify any current respiratory disorder that he believed to 
be related to service.  The veteran has not been afforded 
with a medical examination with respect to his claims during 
the course of this appeal.  Therefore, the Board finds that 
the veteran should be afforded with a medical examination and 
nexus opinion by a cardiologist and pulmonologist to 
determine the nature and etiology of any current 
cardiovascular and respiratory problems.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
medical examination by a pulmonologist to 
determine the identity and etiology of any 
respiratory disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The pulmonologist should 
state whether or not any respiratory 
disorder found on examination is at least 
as likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's military service to include any 
of the symptomatology shown in service.  
The pulmonologist should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the 
pulmonologist for review in conjunction 
with the examination.

2.  The veteran should also be afforded a 
medical examination by a cardiologist to 
determine the identity and etiology of any 
cardiovascular disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  The cardiologist should 
state whether or not any cardiovascular 
disorder found on examination is at least 
as likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's military service to include any 
of the symptomatology shown in service.  
The cardiologist should also comment on 
whether the veteran has a congenital heart 
disorder that was aggravated by his 
military service.  The cardiologist should 
provide a thorough rationale for his or 
her conclusions and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
cardiologist for review in conjunction 
with the examination.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


